Title: From George Washington to William Livingston, 14 February 1778
From: Washington, George
To: Livingston, William



Sir
Valley Forge February the 14: 1778

I do myself the honor of transmitting you a Letter from the Committee of Congress, now here. These Gentlemen have represented the distress of the Army for want of provision so fully and in so just a light, that I shall forbear to trouble you with further observations upon the subject. I shall only observe, that if the picture they have drawn is imperfect, it is because the colourings are not sufficiently strong. It does not exceed our real situation. From your zeal & earnest wishes to promote the service, I am firmly convinced we shall have every relief in your power to give. I should have troubled you before on this interesting and alarming business—had I not supposed Congress the proper Body to have been informed, and that the means of relief should be under their direction. not to mention our distresses the last Campaign and that we were supplied from hand to mouth and frequently not at all, from the day Mr Trumbull left the Commissary department, This is the second time in the course of the present year, that we have been on the point of a dissolution, and I know not whether the melancholy event may not take place.
The subject of Horses too is so fully explained by the Committee that it is needless for me to enlarge on that head. The advantages derived from a respectable Cavalry will strike you at once, and I have the most entire confidence that you will with pleasure afford any aid in your Power to promote our views in this instance. I have the Honor to be with great esteem & regard Yr Excellency’s Most Obedt servant

Go: Washington

